 Matterof ,ROUND, CALIFORNIACHAIN'.CORPORATION, LTD:andUNITED STEELWORKERS OF AMERICA,,C.I.O.-,Case No. d0-R-1, 98.-Decided October 15,' 19.15`Mr. B. J. Feigenbarum,Mr. J. H. Sapiro,of San Francisco, Calif.,and'Mr. Leo J. Oberhaus,of Oakland, -Calif.,, for the C. I. O.Mr. Charles J. Janigian,of San Francisco;- Calif., and'Mr. A. C.Brunel,of Oakland, Calif.; for the A. F. of L:-Mr. John E. Laviyer,"ofcounsel to the Board.I-DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Steelworkers of America, C. 1. 0.,herein called the C. I. 0., alleging that a question affecting commercehad arisen concerning the representation of employees of Round Cali-fornia Chain Corporation, Ltd., South San Francisco, California,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before John PaulJennings, Trial Examiner. Said hearing was held at San Francisco,California, on June 29, 1945.At the commencement of the hearing,the Trial Examiner granted a motion of International Brotherhoodof Blacksmiths, Drop Forgers and Helpers, Local No. 168, A. F. of L.,herein called the A.F. of L., to intervene.The Company, the C. I. 0.,and the A. F. of L. appeared at and participated in the hearing, andall parties were afforded full opportunity to be heard, 'to examine andcross-examine witnesses; and to introduce evidence bearing on theissues.The Trial Examiner's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.All partiess wereafforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYRound California Chain Corporation, Ltd., a California corpora-tion, has, a plant at South Sail Francisco, California, where it is64- N. L. R. B., No., 41.,_242 ROUND CALIFORNIA CHAIN. CORPORATION, LTD.-243engaged-in the fabrication of chain and related products.During theyear 1944,the.volume of sales of the Company was in excess of $100;-000, of which 45 percent was shipped to points outside the State ofCalifornia. ,.We find, and the Company does not deny, that it is engaged',in com-merce within the meaning of the National Labor Relations At.H. THE ORGANIZATIONS INVOLVEDUnited "Steelworkers of America, affiliated with the Congress of,Industrial Organizations, and International Brotherhood of Black-smiths, Drop Forgers and Helpers, Local No. 168, affiliated with, theAmerican Federation of Labor, are labor organizations admitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONFor approximately 6 years the Company and the A. F. of L. havebeen parties to collective bargaining agreements.,' The last contract,and the one in dispute, was entered into on June 23, 1943. It providesin part as follows' :This agreement will become effective March 1, 1943 and shallremain in effect until December 31, 1944, unless changed bymutual consent. It is understood that wage rates only may beopened on December 31, 1943, by either side on thirty (30) dayswritten notice, prior thereto.If an agreement has not been-reached by January 31, 1944, it shall be'submitted for review andrecommendation by impartial-parties. Should,either, party desireto change; modify, or terminate the agreement, written noticethereof must. be given to the other, party, (30),, thirtydays priorto December 31,'1944. ' If such- notice, is not given within suchtime, the agreement shall be considered as automatically renewedfor, an, additional period of,one year, and in like manner from yearto year` thereafter.On November 27, 1944, the A. F. of L. addressed, a letter. to the Com-pany" stating that it desired "an informal conference to discuss condi-tions and,-adjustments of certain wages," adding. that "This, letter.does not open; nullify, nor void the contract, and it remains:in, fullforce and effect." By. mutual agreement the parties did not meet untilJanuaryol2, 1945..1 ,-. ,,,, sDuring -the,January 12, meeting, which, so far as the record reveals,was confined to the correction,df the wage rate relating to the produc-tion of BBB type chain for which the Company had recently-beenawarded a' contract, the, parties reached an, agreement on the 'correctrate, subject to the approval of,the superiors of the Company's man-ager, who had participated' in the 'discussion.On January 23, 1945, 244DECISIONS OF NATIONAL LABOR RELATIONS BOARDafter such approval had' been obtained, a 'second meeting was heldand the partiesBagreed 'to file fan' 1 application with 'th'e' War Laboroard `requesting permission to' 'make the ','rate correction.The A. 'F.of L. called a third meeting with the Company on January 29, 1945,to see if the application was ready for'signature. ' While not "ready atthis time it was sinbseq'uently completed and` signed on^ January 31,1945.War Labor Board approval of the application was received onMarch 10, 1945, and the correction, affecting three or four employees,was made. ,Production of'the BBB type chain was started in 2 or 3wee'k's thereafter.'u'Irithe meantime, on January 26, 1945, the C.0. filed its petitionwith the Board and mailed a letter to the Company requesting recogni-tion.The letter was received the following Monday, January 29,1945, and the Company refused to recognize the C. I. 0. because ofits contract with the A. F. of L.In its brief, the C. I. 0. asserts, in substance, that the letter sentby,;the A. F. ^of L. on November 27, 1944, ,was the notice contemplatedby,the provisions of the contract's termination clause and, therefore,despite the limitations that only "conditions and adjustments of cer-tain wages," were to be discussed and this should not have the effectof eroding the agreement, that the automatic renewal of the contractwas forestalled.Both the Company and the A. F. of L. contend, however, that thecontract was renewed because the adjustment of the one rate was thecorrection of a typographical error of long standing which had notbeen previously discovered because as the particular type of chain tobe produced under the Company's recently awarded contract wasseldom' used, and in normal times was a "dead item";'and that theerror was' brought to light by reason of the award of the contractto the Company for this particular type of chain.The claim of error is supported by reference to the contract betweenthe parties which shows a variance in rate for all other types of chainin the range between 7/8 of an inch and 1 inch, dependingon size,while the rate for BBB type, the type required by the contract, is notvaried in this size range.Further, the application to. the War LaborBoard was in the nature of a request to correct the error, and this wasthe only change made or requested in the wage rates that .have beenin, effect, since January 1941.. Upon all the facts we are not persuadedthat the letter of November 27, 1944, and the subsequent negotiationsas toforestall the automatic-renewal of the -contract'1iAlthoughthe introductory clause of the contract indicates that it is between the Com-pany'and its employees who are membersof the A. 'F. of L., Section 3 acgorils recognitionto the A. F. of L. as "the sole collective bargaining agent for all hourly paid or piece rateemployees."In these circumstances,we are not persuaded that the contract is of the"members only"type ROUND CALIFORNIA CHAIN. CORPORATION, LTD.245However, since the contract will expire by its terms less than 3months from the;present time unless renewed-by the failure of'either'party to give the requisite 30 days' notice, we find that the contractis not a bar to a present determination, of representatives 2But anycertification which we may issue as a result of an election shall be,forthe limited purpose of designating a representative to negotiate anagreement to succeed the contract expiring December 31, 1945, nowin effect.8 -A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the C. I. O. represents a substantial number ofemployees in the unit hereinafter found appropriate.4We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe' find, in accordance with the agreement of the parties, that., allemployees of the Company engaged in operations in and about itsplant at South San Francisco, California, excluding truck drivers,officeand clerical employees, and all supervisory employees withauthority to hire, promote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectively recommend suchaction, constitute a unit appropriate for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the Act.-V. TILE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by means of an election by secret ballot amongthe employees in the appropriate unit who were employed duringthe pay-roll period immediately preceding the date of the Directionof Election herein, subject to the limitations and additions set forthin the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National Labor Rela-tions Board Rules and Regulations-Series 3, as amended, it is herebyDIRECTED, that, as part of the investigation to ascertain representa-z SeeMatter of Chrysler Motors Parts Corporation,38 N. L. R B 1379.SeeMatter of Chrysler Motor Parts Corporation,supra; Matter of The Flintkote Com-pany,55 N. L. R. B. 1442.-The Board agent reportedthat theC I. O. submitted 13 authorization cards bearingthe names of persons appearing on the pay roll for January 26, 1945. TheA. F. of L.relies upon its contract for its interest in the proceeding.At the timeof the hearing therewere approximately 15 employees in the appropriate unit. 246DECISIONS OF NATIONAL LABOR RELATIONS BOARDChain Corporation, Ltd., South San Francisco, California, an elec-tion by secret ballot shall, be conducted as early as 'possible, but notlater than thirty (30) days from the date of 'this Direction, under thedirection and supervision of the Regional' Director for the'TwehtiethRegion, acting in this matter as agent for the National Labor Rela-tions Board, and subject to Article III, Sections 10- and 11, of saidRules and Regulations, among the employees. in the unit found appro-priate in Section IV, above, who were employed during the pay-rollperiod immediately preceding the date of this Direction, includingemployees who did not work during said pay-roll period because theywere ill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the' polls, but excluding any who have since' quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by United Steelworkers of America, C. I. 0., or by Inter-national Brotherhood of Blacksmiths, Drop Forgers and Helpers,Local No. 168, A. F. of L., for the purposes of collective bargaining,or by neither.MR. GERARb D. REILLY,'took no part in the consideration of theabove Decision and Direction of Election.